Case 9:19-bk-10449-DS                     Doc 195 Filed 03/09/20 Entered 03/09/20 09:11:14            Desc
                                           Main Document     Page 1 of 5


 1   David A. Tilem (SBN 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 North Jackson Street, Suite 201
     Glendale, California 91206
 3   Tel: 888-257-7648 * 818-507-6000
          Fax: 818-507-6800
 4   DavidTilem@TilemLaw.com
 5   Attorneys for Debtor and Debtor-
          In-Possession
 6
 7                                               UNITED STATES BANKRUPTCY COURT
 8                                               CENTRAL DISTRICT OF CALIFORNIA
 9                                                                 NORTHERN DIVISION
10
11   In re:                                                               )    Case No. 9:19-bk-10449-DS
                                                                          )
12                                                                        )    Chapter 11
                                                                          )
13                                                                        )
                                                                          )    DEBTOR’S UPDATED APPRAISAL
14                                                                        )    SUBMITTED IN OPPOSITION TO
                                                                          )    MOTION BY JP MORGAN CHASE BANK
15   FARSHAD FASIHI HARANDI,                                              )    N.A. FOR APPOINTMENT OF CHAPTER
                                                                          )    11 TRUSTEE OR TO CONVERT CASE
16                                                                        )
                                                                          )    Hearing
17                                                                        )    Date: March 16, 2020
                                                                          )    Time: 11:30 a.m.
18                                                                        )    Place: 201
               Debtor.                                                    )            1415 State Street
19   _______________________________                                      )            Santa Barbara, CA 93101
20              Debtor opposes the motion by JP Morgan Chase Bank NA to
21   appoint a Chapter 11 trustee or convert his case and submitted
22   opposition on March 3, 2020 (Dkt. #191).
23              The opposition included an appraisal which failed to take into
24   consideration objections raised by the City of Malibu -
25   specifically that the property needed an upgraded (or new or
26   larger) septic tank and additional parking.
27   / / /
28   / / /


     03061\S\20200306-UpdatedAppraisalReOpp2BankC11TeeMotion.wpd           1
Case 9:19-bk-10449-DS   Doc 195 Filed 03/09/20 Entered 03/09/20 09:11:14   Desc
                         Main Document     Page 2 of 5
Case 9:19-bk-10449-DS   Doc 195 Filed 03/09/20 Entered 03/09/20 09:11:14   Desc
                         Main Document     Page 3 of 5
        Case 9:19-bk-10449-DS                     Doc 195 Filed 03/09/20 Entered 03/09/20 09:11:14                                      Desc
                                                   Main Document     Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

 A true and correct copy of the foregoing document entitled DEBTOR’S UPDATED APPRAISAL SUBMITTED IN
 OPPOSITION TO MOTION BY JP MORGAN CHASE BANK N.A. FOR APPOINTMENT OF CHAPTER 11 TRUSTEE
 OR TO CONVERT CASE will be served or was served (a) on the judge in chambers in the form and manner required
 by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
03/09/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 03/09/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.


Honorable Deborah Saltzman
United States Bankruptcy Court
255 E. Temple Street, Suite 1634
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                 I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 03/09/2020                    Joan J. Fidelson                                                 /s/ Joan J. Fidelson
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-10449-DS                     Doc 195 Filed 03/09/20 Entered 03/09/20 09:11:14                                      Desc
                                                   Main Document     Page 5 of 5




ECF Service List:

       Brian D Fittipaldi brian.fittipaldi@usdoj.gov
       Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
       Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
       Randall P Mroczynski randym@cookseylaw.com
       Valerie Smith claims@recoverycorp.com
       Nichlas P Spallas bknotices@spallasjones.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilem
        law.com
       United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Brandon Winston brandonjwinston@gmail.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
